Citation Nr: 0420218	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), for the 
period of March 13, 1996, to September 10, 1997.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, for the period of September 11, 1997, to December 8, 
1999.

3.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, from December 9, 1999.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Appellant and E.R.
ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946, to include his participation in combat 
operations during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In this decision, the RO granted 
service connection for PTSD and assigned an initial 
evaluation of 10 percent, effective from March 13, 1997.  The 
veteran appealed that decision, requesting an earlier 
effective date for the grant and a higher initial evaluation 
for his disability.

In a December 1997 hearing officer decision, the RO revised 
the effective date for its grant of service connection to 
March 13, 1996, and assigned a 30 percent disability rating 
for PTSD from this date.

In July 1999, the Board denied the veteran's request for an 
effective date earlier than March 13, 1996, for the RO's 
service connection grant.  The Board then remanded the issue 
of entitlement to a rating in excess of 30 percent for PTSD.

In November 2000, the Board: denied an initial evaluation in 
excess of 30 percent for PTSD from March 13, 1996, to 
September 10, 1997; granted an evaluation of 50 percent (but 
no more) from September 11, 1997, through December 8, 1999; 
and denied an evaluation in excess of 30 percent from 
December 9, 1999.  

The veteran then appealed the Board's November 2000 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2001, based upon the Appellee's (the 
Secretary of VA) Motion for Remand and to Stay Proceedings, 
the Court issued an Order vacating and remanding that portion 
of the Board's decision that denied: an initial rating in 
excess of 30 percent from March 13, 1996, to September 10, 
1997; an evaluation in excess of 50 percent from September 
11, 1997, to December 8, 1999; and an evaluation in excess of 
30 percent from December 9, 1999.  In its Order, the Court 
recognized that this claim required further attention under 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003). 

After additional development, the Board remanded this claim 
in June 2003 so that the veteran could be afforded a new 
Travel Board Hearing before a current Veterans Law Judge.  
This hearing was held before the undersigned in August 2003.  
This matter is now back before the Board for further review.

Also, in a July 1999 decision and remand, the Board noted 
that the veteran appeared to have a claim pending for 
entitlement to an increased rating for his left lower 
extremity disability.  Moreover, the Board recognizes that 
the veteran first claimed entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) through his 
representative in August 2000.  To the extent that either of 
these matters requires any further action, the Board refers 
them back to the RO for its consideration.


FINDINGS OF FACT

1.  The veteran was a light machine gunner during World War 
II, and received honors including a Purple Heart commendation 
because of injury sustained during combat.

2.  From March 13, 1996, the veteran's PTSD has rendered him 
unable to retain or maintain gainful employment, as well as 
virtually isolated from society.



CONCLUSION OF LAW

The criteria for an increased evaluation of 100 percent for 
PTSD, from March 13, 1996, have been approximated.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 
Part 4, including §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA, effective November 7, 2000, eliminated the concept 
of a well-grounded claim and redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
In August 2001, VA issued regulations to implement the VCAA.   
The VCAA and its implementing regulations are applicable to 
the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board notes that subsequent to Court's Order in August 
2001, it undertook additional development by securing 
additional VA treatment records and affording the veteran 
updated VA examinations.  Normally, absent the veteran's 
waiver of initial review of this new evidence by the RO, the 
Board would have to remand the claim for the same pursuant to 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In this case, however, the Board's 
decision herein constitutes a complete grant of the benefits 
sought on appeal, for the entirety of the claim period.  As 
such, no further action is required at this time in order to 
comply with the VCAA and its implementing regulations.  

Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for PTSD, and as such, the 
severity of his disability will be considered during the 
entire period from the initial assignment of the disability 
rating to the present, as well as the applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  (The Board initially assigned staged ratings in its 
November 2000 decision.)

The severity of a service-connected disability is ascertained 
for VA rating purposes by application of the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), at 38 C.F.R. Part 4 (2003).  The diagnostic 
criteria pertinent to rating mental disorders were amended 
effective November 7, 1996; that is, during the pendency of 
this appeal.  61 Fed. Reg. 52,700 (Oct. 8, 1996).  (The 
effective date of the veteran's claim is March 13, 1996, 
prior to this regulatory change.)  
When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date. Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, VA must 
evaluate the veteran's claim for a higher evaluation from 
November 7, 1996, under both the old and the new criteria in 
order to ascertain which version is most favorable to this 
portion of the claim period, if indeed one is more favorable 
than the other.  For the period of the claim prior to 
November 7, 1996, however, VA cannot apply the revised 
regulations.  See also VAOPGCPREC 3-00 (Apr. 10, 2000).

Under the former version of Diagnostic Code 9411, in effect 
prior to November 7, 1996, a 30 percent evaluation required 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people, and 
psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation required 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
required severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  A 100 percent evaluation could be 
assigned under the above rating criteria as long as the 
veteran met at least one of three listed criteria: total 
isolation; gross repudiation of reality; or unemployability.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson 
v. Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 
4.21 (1996).

The term "definite," as listed in the former criteria for a 
30 percent evaluation, has been defined as "distinct, 
unambiguous, and moderately large in degree," and a 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993); Hood v. Brown, 4 Vet. App. 
301 (1993).  The Board is bound by this interpretation of the 
term.  38 U.S.C.A. § 7104(c) (West 2002).  

VA General Counsel has further held that the term 
"considerable," as listed in the criteria for a 50 percent 
evaluation, is to be construed as "rather large in extent or 
degree."  VAOPGCPREC 9-93.  The Board is also bound by this 
interpretation of the term.  38 U.S.C.A. § 7104(c).

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of similar terminology by 
medical professionals, although evidence to be considered, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

The Board further notes that previously, when the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16 (c) 
(1996).  38 C.F.R. § 4.16 (c) was deleted from the Rating 
Schedule effective November 7, 1996, in conjunction with the 
amendments to the criteria for rating mental disorders.  The 
Court, however, also held that subsection (c) of 38 C.F.R. 
§ 4.16 was not a limiting regulation, and indicated that a 
total (100 percent) rating could still be assigned where the 
veteran was service-connected for more than just a mental 
disorder, if the evidence showed that he was unemployable.  
Thus, it can be argued that entitlement to a total rating due 
to service-connected PTSD is also for consideration under 
this provision, for the duration of the claim period on 
appeal.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the current (revised) criteria for rating mental 
disorders, effective from November 7, 1996, a mental disorder 
may be rated at 30 percent when there is occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions and recent events.  A 50 percent 
rating is available when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
the retention of only highly learned material or forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is for assignment when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is assigned when there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Analysis

Having reviewed both the pre- and post- November 7, 1996, 
rating criteria to determine the proper evaluation to be 
assigned to the veteran's PTSD, the Board finds that the 
former criteria for rating mental disorders are more 
favorable to the claim (for the period of the claim subject 
to this consideration: from November 7 1996, forward).  As 
such, with consideration of the applicable criteria, the 
Board holds that the veteran's PTSD symptomatology warrants a 
100 percent evaluation from March 13, 1996 - throughout the 
pendency of this appeal - based upon his unemployability 
(and, in the alternative, based upon his social isolation).  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The veteran reports that he receives all of his treatment at 
VA facilities.  In addition to his service medical records 
and older VA medical reports, the evidence available for 
review includes VA outpatient treatment records dated from 
approximately October 1983 to January 2002, as well as VA 
examination reports dated in April 1997, May 1997, December 
1999, and February 2003.  The record further includes 
transcripts of hearings held at the RO and in front of the 
Board, as well as written statements and argument submitted 
by the veteran and his representative.  In reaching its 
decision herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence of record.

The Board acknowledges that the most relevant evidence is 
basically in equipoise regarding the severity of the 
veteran's PTSD throughout the duration of this appeal.  One 
fact that is apparent, however, is that there is competent 
medical evidence of record showing that the veteran's PTSD 
rendered him unemployable back to the beginnings of this 
claim.  The record does demonstrate that the veteran has had 
some short, periodic showings of improved symptomatology; 
however, these periods have inevitably been preceded and 
followed by a decline in mental status.  Accordingly, then, 
in affording the veteran all benefit of the doubt, the Board 
holds that the most equitable result is to assign a 100 
percent evaluation for PTSD for the entirety of the claim 
period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The record shows that the veteran has testified and has also 
informed VA examining and treating personnel that his PTSD 
symptoms have caused serious problems for him since his 
release from active duty in 1946.  He reported that he had 
problems with employment after leaving active service, but 
that he eventually undertook a career with the U.S. Postal 
Service as a letter carrier, where he worked for 21 years 
until his retirement in 1986 or early 1987.  He stated that 
he has not held a steady job since that time, although he has 
occasionally attempted to participate in community "swap 
meets."  He noted that he has a poor relationship with his 
children, but admits that he did stay married to his wife of 
over 50 years, until her recent death.  He has repeatedly 
told VA personnel of constant intrusive memories, flashbacks 
and nightmares concerning his combat service during World War 
II.  He indicated that he has problems relating to other 
people and prefers to be alone, except for his VA group 
counseling sessions.  The record also demonstrates that he 
suffers from depression and alcoholism related to his combat 
experiences, although his PTSD is attributed as the 
predominant cause of his current symptoms.

The record indicates that the veteran's VA treating medical 
personnel were highly concerned as to the severity of his 
symptoms at least back into 1997.  September 1997 and March 
1998 statements provided by a VA M.S.W. noted that the 
veteran was markedly debilitated by his memories of combat, 
and that his level of PTSD was profound.  She also opined 
that he was profoundly unable to return to gainful 
employment, and that his social skills were severely impaired 
by his PTSD.  

At VA examinations in April 1997 and May 1997, the veteran 
reported symptoms including recurrent and intrusive 
distressing recollections, nightmares, flashbacks, a 
preference to avoid people and crowds, estrangement from his 
family, insomnia, anxiety, depression, nervousness, anger, 
hypervigilance and startle response.  The reports showed that 
the two examiners differed as to whether the veteran met all 
of the criteria for PTSD at that time.  One of the examiners 
indicated that psychological testing suggested that the 
veteran might have a tendency to exaggerate his symptoms.  
The RO, however, determined that there was enough medical 
evidence of record to support a finding that he had PTSD, and 
so it awarded service connection in a July 1997 rating 
decision.

In August 1998, a VA M.D. submitted a statement containing 
his opinion that the veteran's overall level of psychiatric 
disability from PTSD was severe, that he could only perform 
physical labor jobs, and that he was socially isolated.  

By the time of a December 1999 VA examination, the veteran 
was attending group PTSD sessions once a week and meeting 
with his psychiatrist once a month.  He was also taking 
prescription medication.  His PTSD was classified as chronic, 
and the examiner opined that his moderate social and 
occupational impairment was solely due to his PTSD symptoms.

An April 2000 VA outpatient evaluation contained the 
veteran's report that his PTSD had affected his work since 
service, and his comment that he felt socially isolated.  The 
physician found the veteran's report of the history of his 
symptoms to be credible, and opined that he should continue 
with his weekly PTSD sessions.  

Most recently, after evaluation in February 2003, a VA 
physician opined that the veteran's PTSD, depression, and 
alcohol abuse are all related to his combat experiences, that 
he cannot work, and that his social functioning has been 
drastically impaired by these problems for many years.  
Psychological testing also revealed that the veteran's report 
of the effect of his symptoms is appropriate.

Also of import to this case are the veteran's Global 
Assessment of Functioning Scale scores (GAF scores).  The 
medical evidence shows that throughout the years, the veteran 
has been assigned GAF scores in the range of 40 to 60, based 
upon his impairment from PTSD.  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).   A score 
of 31 to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., a depressed man avoids friends, neglects family, and 
is unable to work).  A score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

In light of all of the above, and affording the veteran the 
benefit of the doubt, the Board finds that the most 
appropriate rating to be assigned for the veteran's PTSD is a 
100 percent evaluation under the former criteria, based upon 
the effect of this disorder on his ability to retain or 
maintain employment.  38 C.F.R. § 4.132, Diagnostic Code 
(1996); Johnson v. Brown, 7 Vet. App. 95 (1994); see also 
38 C.F.R. § 4.16(c) (1996).  While the record indicates that 
the veteran was able to hold a full-time job until the late 
1980's, the record also reveals that he has not held a steady 
job since that time (and since the date of his claim); 
furthermore, his treating physicians agree that this is the 
result of his PTSD.

Moreover, even if unemployability is not clearly demonstrated 
here, the veteran has reported, and his treating physicians 
have also commented upon, his severe social isolation, which 
in itself is another independent basis for the assignment of 
a 100 percent evaluation for PTSD under the former criteria.  
Id.

Additionally, the Board observes that even under the current 
criteria, total occupational and social impairment are the 
bases for the assignment of a 100 percent evaluation for 
PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  
However, the Board recognizes that the veteran may not 
display the majority of the recognized symptomatology for 
this rating under the revised criteria, such as gross 
impairment in thought processes or communication, or 
persistent delusions or hallucinations.  Accordingly, the 
former criteria for rating mental disorders remain the most 
beneficial to evaluation of this claim.  VAOPGCPREC 7-2003.

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim should prevail.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased evaluation of 100 percent for PTSD, from March 
13, 1996, is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



